UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-6379




In Re:       CORNELIUS TUCKER, JR.,

                                                          Petitioner.




                   On Petition for Writ of Mandamus.
                         (No. 5:02-cr-00235-BO)


Submitted:    June 22, 2007                  Decided:   July 12, 2007


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Cornelius Tucker, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Cornelius Tucker, Jr., petitions for a writ of mandamus

seeking an order modifying a 2005 district court order finding him

not guilty only by reason of insanity and delaying the hearing

required in 18 U.S.C.A. §§ 4243(c), 4247(d) (West 2000 & Supp.

2007), until his release from state custody.       This court has

affirmed the district court’s decision to delay this hearing

pending Tucker’s release from state court custody, United States v.

Tucker, 153 F. App’x 173 (4th Cir. November 3, 2005) (No. 05-4336),

and we conclude that Tucker is not entitled to mandamus relief.*

          Accordingly, although we grant leave to proceed in forma

pauperis, we deny the petition for writ of mandamus.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                   PETITION DENIED




     *
      To the extent Tucker complains of delay in a recently filed
habeas petition, we find there has been no undue delay.

                              - 2 -